Exhibit 99.1 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (Unaudited) ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INDEX TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (Unaudited) Page Condensed Consolidated Balance Sheet F-2 Condensed Consolidated Statement of Operations F-3 Condensed Consolidated Statement of Comprehensive Loss F-3 Condensed Consolidated Statement of Changes in Capital Deficiency F-4 Condensed Consolidated Statement of Cash Flows F-5 Notes to Condensed Consolidated Financial Statements F-6 - F-12 The amounts are stated in U.S. dollars ($) in thousands. ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED BALANCE SHEET (U.S dollars in thousands) (Unaudited) December 31, June 30, A s s e t s CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables Inventory (note 2) Other receivable T o t a lcurrent assets LONG-TERM TRADE RECEIVABLES SEVERANCE PAY FUND PROPERTY AND EQUIPMENT, net T o t a lassets $ $ Liabilities and capital deficiency CURRENT LIABILITIES: Trade payables $ $ Accrued expenses and other payables Deferred income Convertible subordinated notes, series A - Convertible subordinated notes, series B 18 - T o t a l current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other Deferred income Convertible subordinated notes, series A Convertible subordinated notes, series B Long-term convertible loan from shareholders T o t a l long-term liabilities COMMITMENTS AND CONTINGENT LIABILITIES (note 6) T o t a l liabilities CAPITAL DEFICIENCY: Share capital - ordinary shares of no par value (authorized: December 31, 2012 and June 30, 2013 - 170,000,000 shares; issued: December 31, 2012 - 33,686,134 shares; June 30, 2013 – 33,716,973 shares; outstanding: December 31, 2012 - 31,041,295shares; June 30, 2013 – 31,072,134 shares) and additional paid in capital Warrants Accumulated deficit ) ) Treasury shares, at cost(2,644,839 ordinary shares) ) ) T o t a lcapital deficiency ) ) T o t a lliabilities and capital deficiency $ $ The accompanying notes are an integral part of these interim condensed consolidated financial statements. F - 2 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATMENT OF OPERATIONS (U.S dollars in thousands) (Unaudited) Three months ended June 30, Six months ended June 30, Revenues $ Cost of revenues Gross profit Research and development expenses - net Selling, General and administrative expenses Operating gain (loss) Financial expenses - net ) Income (expenses) from devaluation (revaluation) of Conversion feature embedded in Series A convertible note ) ) ) Gain/(loss) from revaluation of Series B convertible notes ) ) Other income - - 48 - Net loss for the period $ ) $ ) $ ) $ ) Loss per share ("EPS"): Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of shares used in computation of EPS (in thousands): Basic Diluted Interim condensed consolidation statement of comprehensive loss: Net loss for the period $ ) $ ) $ ) $ ) Other comprehensive income: Gain on available-for-sale marketablesecurities - - Net comprehensive loss for the period $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these interim condensed consolidated financial statements. F - 3 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN CAPITAL DEFICIENCY (U.S. dollars in thousands) (Unaudited) Share capital and additional paid in capital Number of shares Accumulated Treasury Total capital (in thousands) Amount Warrants deficit shares deficiency BALANCE AT JANUARY 1, 2013 $ $ $ ) $ ) $ ) CHANGES DURING THE SIX MONTHS ENDED JUNE 30, 2013: Comprehensive loss ) ) Issuance of ordinary shares upon conversion of convertible subordinated note, Series A 8 1 1 Compensation related to employee stock option grants Exercise of options granted to employees 23 * * BALANCE AT JUNE 30, 2013 ) ) ) * Amounts are smaller than $1,000. The accompanying notes are an integral part of these interim condensed consolidated financial statements. F - 4 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (U.S. dollars in thousands) (Unaudited) Six months ended June CASH FLOWS FROM OPERATING ACTIVITIES: $ ) $ ) Net loss for the period Adjustments to reconcile net loss for the period to net cash used in operating activities: Depreciation and amortization: Property and equipment Deferred issuance costs - 34 Accrued interest, premium amortization and currency differences on marketable securities - Impairment of marketable securities - Increase in accrued severance pay ) ) Compensation related to employee stock option grants Change in market value of series A convertible notes, net ) Adjustments in the value of series B convertible notes ) Increase in other long-term liabilities 6 10 Changes in operating assets and liabilities: Decrease in trade receivables and other current assets Increase (decrease) in trade payables, accrued expenses and other payables ) Increase (decrease) in deferred income ) Decrease (increase) in inventories 85 ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Changes in funds in respect of accrued severance pay, net ) ) Proceeds from sale of marketable securities - Purchase of marketable securities - ) Restricted cash related to convertible notes ) Purchase of restricted cash ) - Proceeds from restricted cash deposit - Increase in restricted cash deposit ) Net cash provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Loan from shareholders - Repayment on account of Series A convertible loan ) - Repayment on account of Series B convertible loan ) - Proceeds from senior secured notes - Repayment of senior secured notes ) - Net cash provided by (used in) financing activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) BALANCE OF CASH AND CASH EQUIVALENTS ATBEGINNING OF THE PERIOD BALANCE OF CASH AND CASH EQUIVALENTS ATEND OF THE PERIOD $ $ SUPPLEMENTARY DISCLOSURE OF CASH FLOW INFORMATION – CASH PAID DURING THE PERIOD FOR: Interestpaid $ $ Advances paid to income tax authorities - $ 7 The accompanying notes are an integral part of the interim condensed consolidated financial statements. F - 5 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("U.S GAAP") and on the same basis as the annual consolidated financial statements. In the opinion of management, the financial statements reflect all adjustments, which include only normal recurring adjustments, necessary to state fairly the consolidated financial position and results of operations of Orckit Communications Ltd. and its subsidiaries (“Orckit" or the “Company”). These consolidated financial statements and notes thereto are unaudited and should be read in conjunction with the Company’s audited financial statements included in the Company’s Annual Report on Form 20-F dated April 29, 2013, as filed with the Securities and Exchange Commission. The results of operations for the six and three months ended June 30, 2013 are not necessarily indicative of results that could be expected for the entire fiscal year. The U.S. Dollar translations appearing in these financial statements are based on the representative exchange rate published by the Bank of Israel on actual relevant dates, or as on June 30, 2013, and are subject to change as the exchange rate of the New Israeli Shekel in relation to the U.S. Dollar fluctuates. As per the date of these financial statements, the Company has suffered cumulative losses amounting to $372 million as well as a capital deficiency amounting to $11.5 million. The balances of cash and cash equivalents, restricted cash and long term investments have decreased during the last five years. In order to improve its cash position and reduce its expenses, the Company implemented in 2012 and 2013, cost reduction plans in which it dismissed a large portion of its headcount. The Company has liabilities towards noteholders amounting to approximately $18 million. The Company has the ability to finance its activities during the coming months from available cash balances.In order to continue, it will need to raise further capital, through the sale of additional equity securities, raising senior debt, or commercializing a portion or all of its intellectual and intangible property. These facts raise substantial doubt as to the Company's ability to continue as a going concern. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern and do not include any adjustments that might result from the outcome of this uncertainty. F - 6 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - BASIS OF PRESENTATION (continued): On March 12, 2013, the Company entered into a strategic investment agreement ("Investment Agreement") with Networks3, Inc. a non-practicing entity controlled by Hudson Bay Capital Management. Pursuant to the agreement, Networks3 will pay the Company $8 million upon closing, of which $5 million is for the purchase of the Company's patent portfolio, $2.5 million is for the purchase of 4,747,409 newly issued ordinary shares of Orckit at the price of $0.52 per share (constituting approximately 12.5% of Orckit's outstanding share capital after giving effect to the issuance thereof), and $0.5 million is for the purchase of an unsecured subordinated note in the principal amount of $0.5 million, bearing interest at the applicable federal rate (approximately 1% per year), and maturing on the third anniversary of the closing of the proceeds, $5 million were designated to repay Orckit's Senior A notes and Senior B notes, and $3 million to finance the Company's ongoing activities. As part of the agreement, the Company has retained the right to use the patents. In addition, Orckit was to be issued common stock of Networks3 constituting 10% of its outstanding capital stock and have the right to receive an agreed changing percentage of the profits of Networks3, if any, generated in the future by payments from third parties for past and future use of patents in the patent portfolio. The closing of the Investment Agreement was conditioned upon various conditions, including the approval of the Israeli Office of the Chief Scientist of the sale of the patent portfolio on terms acceptable to Networks3 in its sole discretion, the retirement of Orckit's Senior A notes and Senior B notes for a consideration lower than the amount owed to them which requires a court approved arrangement with the note holders under Section 350 of the Israeli Companies Law. On March 12, 2013, Orckit also entered into a note purchase agreement with two funds managed by Hudson Bay Capital to issue and sell to them senior secured notes in the aggregate principal amount of $5 million.The transaction was consummated on March 18, 2013. The notes bear interest at the rate of 1.5% per year during the first four months and 15% per year thereafter. The notes were secured by a first priority lien on the patent portfolio of the Company and are guaranteed by Corrigent. In connection with the above, Hudson Bay Capital deposited $5 million in a trustee account. Since the conditions for the right for offsetting between these amounts were met, the Company netted the $5 million senior secured notes liability with the $5 million of restricted cash in the trustee account. The notes were fully redeemed by the company as per date of this report. On August 12, 2013 the Company announced that Networks3Inc. has delivered a notice terminating the March 12, 2013 Investment Agreement on the grounds that one of the conditions precedent for closing the transactions contemplated by the Agreement has not been satisfied. The Company is examining further steps, including the initiation of legal action to enforce its rights. F - 7 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - BASIS OF PRESENTATION (continued): On August 21, 2013 the Company signed a non-binding understanding with ECI Telecom Ltd. ("ECI") with respect to the terms of a proposed transaction pursuant to which it would grant an exclusive license to ECI to develop, manufacture and sell products comprising Orckit's Packet Transport technology. If a definitive agreement is signed, the Company would be entitled to receive $4.5 million over a period of approximately four years on the account of royalties payable on the sales arising from said license and in consideration for the sale of inventory and research and development equipment to ECI.As a condition to the transaction, ECI would hire certain present and former employees of Orckit (including key employees and one officer), on terms to be agreed between them.There can be no assurance that a definitive agreement will be signed. NOTE 2 - INVENTORY Inventory consist of raw materials and supplies and finished products and are valued at the lower of cost or market. The composition of the Company’s inventories was as follows: December 31, June 30, U.S. dollars in thousands Raw materials $ $ Finished goods $ $ F - 8 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) NOTE 3 - EMPLOYEE SHARE OPTION PLAN The Company grants two types of awards, (a) non-performance options, which are options with a vesting period, but no additional performance criteria is necessary to vest, and (b) performance goals options, which are contingent upon meeting specified performance goals. Non performance options: During the three month period ended June 30, 2013 no options were granted. Performance based options: During the three month period ended June 30, 2013 no performance based options were granted. During the three month periods ended June 30, 2013 none of the performance goals were achieved. NOTE 4 - FAIR VALUE FINANCIAL INSTRUMENTS The following table presents the Company's assets and liabilities that are measured at fair value on a recurring basis, segregated by classes: December 31, 2012 Fair value measurements at reporting date U.S. dollars in thousands Level1 Level2 Level3 Total Liabilities: Derivative component in convertible notespresented among long-term liabilities $
